Title: Joseph Delaplaine and Murray, Draper, Fairman & Company to Thomas Jefferson, 25 February 1813
From: Delaplaine, Joseph,Murray, Draper, Fairman & Company
To: Jefferson, Thomas


          Sir, Philadelphia Feby 25th 1813.
           We should derive peculiar gratification from receiving your name as a subscriber to our edition of Macklin’s Bible.
          Permit us to express our hopes that you will honor us with your name on this occasion.
          With much respect & esteem we remain, your obedt humbl servtsJoseph Delaplaine, &Murray, Draper, Fairman & Co
        